Name: 2011/546/EU: Commission Implementing Decision of 16Ã September 2011 repealing Implementing Decision 2011/508/EU concerning certain protection measures relating to classical swine fever in Lithuania (notified under document C(2011) 6443) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  health;  agricultural activity;  agricultural policy
 Date Published: 2011-09-17

 17.9.2011 EN Official Journal of the European Union L 241/34 COMMISSION IMPLEMENTING DECISION of 16 September 2011 repealing Implementing Decision 2011/508/EU concerning certain protection measures relating to classical swine fever in Lithuania (notified under document C(2011) 6443) (Text with EEA relevance) (2011/546/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3) and in particular Article 11(1)(f) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular the first subparagraph of Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2011/508/EU (5) lays down the protection measures relating to classical swine fever which are to be applied in the parts of the territory of Lithuania set out in Annex I thereto. (2) Lithuania has taken measures to eradicate that disease in the areas listed in Annex I to Implementing Decision 2011/508/EU. According to the information provided by that Member State, those measures have been successful. (3) Implementing Decision 2011/508/EU should therefore be repealed. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2011/508/EU is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 September 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 316, 1.12.2001, p. 5. (4) OJ L 18, 23.1.2003, p. 11. (5) OJ L 209, 17.8.2011, p. 53.